Citation Nr: 0505691	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  01-08 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a 100 percent rating, pursuant to 38 C.F.R. § 
4.117, Diagnostic Code 7715, for non-Hodgkin's lymphoma.

WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Glen R. Bergmann, Attorney 


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2000 proposed rating decision and a July 2001 
actual rating decision that "reduced" the veteran's schedular 
evaluation for Non-Hodgkin's lymphoma, from 100 percent to 60 
percent, based on residuals.  In February 2001, the veteran 
testified during a hearing before RO personnel.  A Notice of 
Disagreement was received in August 2001, and a Statement of 
the Case (SOC) was issued in September 2001.  A Substantive 
Appeal was timely received in November 2001.  In April 2002, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of the hearing is 
of record.

By decision of May 2002, the Board denied the veteran's claim 
for a 100 percent evaluation for Non-Hodgkin's lymphoma 
(then, characterized as a claim for restoration of the 100 
percent rating).

Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following the filing of a September 2003 Joint 
Motion by counsel for the VA Secretary and the appellant, the 
Court, by Order of September 2003, vacated the Board's May 
2002 decision and remanded the matter on appeal to the Board 
for further proceedings consistent with the Joint Motion.

Thereafter, in June 2004, the Board remanded the matter to 
the RO to provide the veteran with notice consistent with the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. § 3.159 (2004).  The RO issued a 
supplemental statement of the case (SSOC) in November 2004 
that reflects the continued denial of the claim on appeal.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

REMAND

Unfortunately, the Board finds that another remand of this 
matter is necessary, even though such action will, 
regrettably, further delay a final decision on the claim on 
appeal.

The record reflects that,  after the November 2004 SSOC was 
issued, the veteran submitted private medical treatment 
records dated in January 2003 and medical information 
obtained from various internet websites and books.  This 
evidence was apparently submitted directly to the RO, since 
the records were not date stamped by the Board and the 
accompanying letter from the veteran was addressed to the RO.  
Thereafter, the RO returned the claims file to the Board for 
consideration of the claim on appeal.  The Board notes that 
the January 2003 medical records include an evaluation of the 
veteran's non-Hodgkin's lymphoma; hence, they are pertinent 
to the appeal.  However, they have not been considered by the 
agency of original jurisdiction, even though it appears that 
they were in the RO's possession prior to the transfer of the 
claims file to the Board.  Under these circumstances, the 
Board has no choice but to remand this matter to the RO for 
consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
an SSOC reflecting such consideration.  See 38 C.F.R. §§ 
19.31 and 19.37 (2004).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
SSOC that explains the RO's actions should include citation 
to and discussion of pertinent legal authority implementing 
the VCAA.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for a 100 percent 
rating for non-Hodgkin's lymphoma that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence (to include that submitted to 
the RO after issuance of the November 
2004 SSOC) and legal authority. 

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




